Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 1 of 19 PageID #: 46




                            EXHIBIT B
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 2 of 19 PageID #: 47

                                                                                                                                                                           US007725725B1

                               O

  (12) United States Patent                                                                                                                    (10) Patent N0.2                            US 7,725,725 B1
              Odom                                                                                                                             (45) Date of Patent:                                  *May 25, 2010

  (54)         USER-SELECTABLE SIGNATURES                                                                                                          6,466,781 B1*            10/2002 Bromba et a1. ............ .. 455/411
                                                                                                                                                   6,480,825 B1*            11/2002    Sharma et a1. ............ .. 704/270
  (76)         Inventorr                         Gary Odom, 123 NW- 121114919, #1545,                                                              6,618,806 B1 *            9/2003 Brown et a1. .............. .. 713/186
                                                 POIT1and,OR(U$)97209                                                                              6,636,975 B1 *           10/2003    Khidekel et a1. ............ .. 726/10
      *        N       _               _         S b_                 d_   1 _             h                            f hi                       6,647,400 B1 *           11/2003    Moran ...................... .. 707/205
  (       )        Once"                             u JeCUO any 15° almerat etermo t 5                                                            6,647,498 B1* 11/2003 C110 .......................... .. 726/17
                                                 Patent 15 extended or adlusted under 35                                                           6,651,168 B1 *           11/2003 K30 et a1. ................. .. 713/185
                                                 USC‘ 1546’) by 733 days‘                                                                          6,657,614 B1 * 12/2003 110 etal. ................... .. 345/168
                                                            patent is Subject to a tenninal dis_                                                   6,671,813 132* 12/2003                           ....................... .. 726/3
                                                 Clainmr~                                                                                          6,732,278 B2*             5/2004 Balrd et a1. .................. .. 726/7
                                                                                                                                                   6,751,734 B1*             6/2004    Uchida ..................... .. 713/186
  (21)         APPL NO; 11515966                                                                                                                   6,766,456 B1 *            7/2004 McKeeth ..................... .. 726/2
                                                                                                                                                   6,895,514 B1*             5/2005    Kermani .................... .. 726/19
  (22)         Filed:                            Dec. 23, 2006                                                                                     6,948,154 B1 *            9/2005 Rothermel et a1. ........ .. 717/128
                                                                                                                                                   6,957,337 B1*            10/2005    Chainer et a1. ............ .. 713/186
                                           Related U-s-Applicatioll Data                                                                           7,065,786 B2*             6/2006 Taguchi ..................... .. 726/18

               Man
               Continuation
                    4’ 2002, of
                             HOWapplication
                                  PaLNQ 7,350,078
                                            NO_                                                                              On                    7,200,804 B1*
                                                                                                                                                               *             4/2007    Khavari
                                                                                                                                                                                       Martinezeteta1. ............
                                                                                                                                                                                                         . . . . . . . . . . .. 715/230

                           .       .                    .     .                                                                                    7,386,731         B2*     6/2008    Sanaiet a1.       ............... .. 713/183

  (60)         52031350111211apphcanonNO'60/286’457’?1edmApr'                                                                                      7,409,705 B2*             8/2008 Ueda et a1. ................... .. 726/5
                   ’                        '                                                                                                      7,444,517 B2*            10/2008    Dayan et a1. .............. .. 713/184
  (51)         Int-Cl-                                                                                                                           7,506,174 B2*               3/2009 Davis et a1. ............... .. 713/186
               H04L 9/32                                          (200601)                                                                   2001/0047488 A1*               11/2001 Verplaetse et a1. ........ .. 713/202
  (52)         U.S.Cl. ..................................... .. 713/176; 713/183
  (58)         Field of Classi?cation Search ............... .. 713/176,
                                                             713/183                                                                                            (Continued)
               See app11cat1on ?le for complete search h1story.                                                                             Primary ExamineriDaVid Garcia Cervetti
  (56)                                                References Cited
                                                                                                                                            (57)                              ABSTRACT
                                           U.S. PATENT DOCUMENTS
              5,226,172 A                              7/1993      Seymour et a1.                                                                                .                 .                              .                .
              5,229,764 A                              7/ 1993 Matchett                                                                     Computer 1og1n may compnse any user-determmed submls
              5,442,342 A                              8/1995 Kung                                                                          sion. A user may select among different devices for input,
              5,491,752 A                              2/1996 Kaufman et a1,                                                                selectthe signal content, andas Well selectthetypes of signals
              5,638,513 A *                            6/1997 Ananda ....................... .. 726/5                                       used for a login signature. Account identi?cation may be
              5,664,099 A *                            9/ 1997 Ozzie et a1.                                                                 inferred by signature rather than explicitly stated. A plurality
                                            A    *                           et a1.   . . . . . . . . . . . ..                              of discontiguous data blocks in a                                 of ?les may be
              5,896,497 A                              4/1999 Hfllstead                                                                     employed for Validation. The paths to data used in Validation
                                            $1                     51318;?                                                                  ?ilgllfti?lzlgigill‘llOus, regardless of the prospects for success
              6,205,204 B1                             3/2001 Morganstein et a1.                                                                                      '
              6,209,104 B1                             3/2001 Jalili
              6,442,692 B1                             8/2002 Zilberman                                                                                          20 Claims, 10 Drawing Sheets

                                                                                                     801 KEY FILE
                                                                                                                                                      62 KEY
                                                                                                                 61 KEY INDEX                            INDEX
                                                                                                                 (611 INITIAL Kev INDEX)    §J          ENTRY
                                                                                                           --      210KEYCODE


                                                                                                                   211 KeYsTRoKe TIMING
                                                                                                                   Z12 Mouse CLICKS
                                                                                                                   213 MOUSE VECTOR
                                                                                                                   Z14 Mouse LOCATION
                                                                                                                   215 Mouse SHAPE
                                                                                                                   216 Mouse Sveen
                                                                                                                   217 KEY KL MOUSE CLICK
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 3 of 19 PageID #: 48


                                                             US 7,725,725 B1
                                                                        Page 2

                  US. PATENT DOCUMENTS                                           2002/0091937   A1* 7/2002
                                                                                 2002/0141586   A1* 10/2002
   2002/0002678   A1*   1/2002   Chowetal. ............... .. 713/169            2003/0056120   A1* 3/2003
   2002/0002685   A1*   1/2002   Shim ........................ .. 713/200        2004/0128508   A1* 7/2004    Wheeler et a1.    ........... .. 713/170

   2002/0083339   A1*   6/2002 Blumenau et a1. .               713/201           2006/0036547   A1* 2/2006    Yasuhara   ................... . .   70 5/44
   2002/0087894   A1*   7/2002   Foley et a1. ............... .. 713/202     * cited by examiner
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 4 of 19 PageID #: 49


  US. Patent              May 25, 2010   Sheet 1 0f 10                US 7,725,725 B1




       100 COMPUTER                                  9 SUBMISSION
        101 DISPLAY DEVICE                               3 IDENTlb‘lCATlON
                                                          1I TRANSMISSION(S)
        102 CPU
                                                            21 SIGNAL(S)
        103 STORAGE
          104 MEMORY
                                                         4A SIGNATURE
          105 RETENTION                                   1A TRANSMISSION(S)
             DEVICES(S)
                                                             2A SIGNAL(S)
        106 INPUT DEVICE(S)
          107 POINTING DEVICE
         (E.G. MOUSE)                                          FIGURE 3
          108 KEYBOARD
                                                     9 SUBMISSION
          109 BIOMETRIC DEVICE                           4s SIGNATURE

                                                          1S TRANSMISSION(S)
              FIGURE 1                                       2S SIGNALS



                                                               FIGURE 4

         97 ACCESS
            AUTHENTICATION                               11 TRANSMISSION TYPE
          9 SUBMISSION                                     2 SIGNAL
                                                            21 SIGNAL TYPE
          18 VALIDATION
                                                            22 SIGNAL DATA
          27 AUTHORIZATION


               FIGURE 2                                       FIGURE 5
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 5 of 19 PageID #: 50


  US. Patent            May 25, 2010        Sheet 2 0f 10               US 7,725,725 B1




            108 KEYBOARD
                                                             2 SIGNAL
      DCICIDCICIDCICIC] DUDE]
      DUUCICICIUUUC] UCICIU
      DUUCICICIUUC] DOC]
                                        1 TRANSMISSION
                                                            —> 2S SIMPLE SIGNAL
      CICICICICICICICICIC]
      DC] :1 DC] :10
                           CJCICIU

                            107MOUSE

            OR                          1 TRANSMISSION
                                                            —> 2S SIMPLE SIGNAL




             IOSKEYEOARI)

       DDUUUDDDUC] DUDE)
       CICICIUCICICIDUC] UCIOU lMTRANSMISSION
       UUUUUUUDC] DUE]                                      —> 20 COMPOSITE SIGNAL
       OOOOOOODOC] CJCJCJU
       DC] :1 DC] C10 j


                             [[1
          AND                                         FIGURE 6



                            107 MOUSE
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 6 of 19 PageID #: 51


  US. Patent               May 25, 2010   Sheet 3 0f 10              US 7,725,725 B1




          7 8 ACTIVE TERMINATION                     77 PASSIVE TERMINATION

                         9                                          9
                SUBMISSION                                 SUBMISSION


                 2 INPUT                                   2 INPUT
                  SIGNALS                                      SIGNALS

     1 TRANSMISSION                           1 TRANSMISSION




                    25                                          26
                  OVERT                                   TERMINATION
               TERMINATION         61NO                    CONDITION        63 NO
                      ()                                       ‘?




         23 SUBMISSION TERMINATION                 23 SUBMISSION TERMINATION

               FIGURE 7                                    FIGURE 8
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 7 of 19 PageID #: 52


  US. Patent          May 25, 2010         Sheet 4 0f 10               US 7,725,725 B1




         ( 41 TEXT INPUT DIALOG                                  ( 40 SCREEN
         \                                                         \
                                  42 TEXT INPUT CONTROL
             TEXT INPUT \\/
                                  43 ACKNOWLEDGE BUTTON
                    OK \/

                          I TRANSMISSION




                                                              <25
                                                             TERMINATE


                                  FIGURE 9




                                                       _                      2 SIGNAL

                                                           |Z| LOCATION
                                                                         \
                                    21 SIGNAL TYPE         III SPEED
                                                           |X| VECTOR
                                                       _|:| SHAPE

             TEXT INPUT

                    OK



                                  FIGURE 10
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 8 of 19 PageID #: 53


  US. Patent           May 25, 2010      Sheet 5 0f 10          US 7,725,725 B1




                       99
            ACCOUNT INPUT



           2 INPUT
             SIGNALS          10 ACCOUNT CREATION

                              13 PACKAGING

                                 14 ENCRYPTION

                                 15 SEQUENCING                  -
                                     16 KEY
                              CREATION / EMPLOYMENT




                                  FIGURE 11
               6KEY




                                      7 NEXT KEY TRAJECTORY



       PACKAGING                        FIGURE 12
                                                              16 KEY UNIT

                                                               6 KEY

                                                               8 KEY FILE

                                                               109 ACCOUNT


                                                                 FIGURE 13
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 9 of 19 PageID #: 54


  US. Patent          May 25, 2010    Sheet 6 0f 10               US 7,725,725 B1



         801 KEY FILE
                                                                      62 KEY
                61 KEY INDEX                                       / INDEX
                (61 1 INITIAL KEY INDEX)                                    ENTRY
          r----- 210 KEY CODE

                  21 1 KEYSTROKE TIMING               - _ _ ____ _. _ __,


                  212 MOUSE CLICKS
                  213 MOUSE VECTOR
                  214 MOUSE LOCATION
          i       215 MOUSE SHAPE


                  216 KEY
                  217 MOUSE
                      6210& MOUSE
                            SPEED CLICK6215                   5




              FIGURE 14
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 10 of 19 PageID #: 55


   US. Patent             May 25, 2010       Sheet 7 0f 10             US 7,725,725 B1




          180 POST-SUBMISSION VALIDATION


                  9             2 INPUT
       SUBMISSION        L SIGNALS
                            V

                          47 ACCUMULATB
                           SIGNAL DATA

                            i
                           44
                       SUBMISSION
          45 NO        COMPLETED




                      18 VALIDATION

                            i
                  27 AUTHORIZATION
                                                      181 INCREMBNTAL VALIDATION
                      FIGURE 15
                                                             9             2 INPUT
                                                  SUBMISSION        L SIGNALS
                                                                       V

                                                                 18 VALIDATION
                                          CONTINUING INPUT
                                                                       l
                                                             27 AUTHORIZATION



                                                                 FIGURE 16
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 11 of 19 PageID #: 56


   US. Patent              May 25, 2010      Sheet 8 0f 10                  US 7,725,725 B1




          18 VALIDATION                    @ 808 i                 l         818 (9
                 50 ACCUMULATE                           51 DISCARD
               INITIAL SIGNAL KEYS                    UNMATCHED KEYS

               52 FOR EACH POSSIBLE               56 FOR EACH SIGNAL
               INITIAL SIGNAL KEY                 FOR EACH REMAINING KEY


                       ¢         61                            ¢        6

                                                             SIGNAL
                                                             MATCH?




                 55 ACCUMULATE                         59 DISCARD KEY
                 POSSIBLE KEYS




                                                                   70
                           808                    73 NO           KEY
                                                               REMAINING
                                                                   K)




               33 MATCH RESULTS
                                                                  71
                                                               NEXT KEY

              TO: 27 AUTHORIZATION
                                                  75 NO       TRAJEETORY        74 YES


          v                               FIGURE 17
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 12 of 19 PageID #: 57


   US. Patent                     May 25, 2010              Sheet 9 0f 10                               US 7,725,725 B1




                    _
           I.
           l                            m
           I
           I
           I
           I
           l
           l
                             >
                             V U U
                                 DAM
                               S B Umw      9N00
           l
           I
           I
                              A
           I                                                                             R                   Y
           I
           I
           l
           l
           l
           I
           I
           I
           I
           l
           l
           l
                        n
                        00
                        S                                                                               Wm
                                                                                                         w
           I
           I
           I
           I
                                                          /_
                                                          TST                                                mm
           l
           l
           l
           l
                                             mm73 mFT2          IC
                                                                 2J
           I
           I
           I                                       NYT7                            YY
                                                                                   m
                                                                                   %
                                                                                   H
           I
           l
                                                                                                  m
                                                                                                  MYs            WE0a
                                                                      UmTmYwm1 YMTA1 R
           l
           l
           l
           I
           I
           I
                                                                            Uw
                                                                            v@O
                                                                             mm
                                                                             Y7            AQ
           l
           l
           l
           l
           I
           I
                a
                n

                                                                "MTMENJIS                M
                                                                                         w,           WPm
                                                                                                     UE Am
                                                                                                        W
                                                                                                        w
           I
           I
                                                           LM
                                                           M
                                                           EI                                            L
           l
                                                                                             m
                                                                                             YT
           l
           l
           l        w
                    _I
                                                                                                HE
                                                                                                 M
                                                                                                 T
           I
           I
           I
           l
           l
           l
           l
           I
           I
           I
           I
           l
           l
           l
           l
           I
           I
           I
           I
           l
           l
           l
           I
           I
           I




           38
         RETRY           A                                 AUTHORIZATION                                F B U RE 1 8



                                                                                    72 YEs — AUTHORIZATION
                                                                                             SUCCESS
       37 ACCESS
          DENIED
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 13 of 19 PageID #: 58


   US. Patent                 May 25, 2010          Sheet 10 0f 10          US 7,725,725 B1




                                                9           2INPUT
            —’ SUBMISSION                               L     SIGNALS


                      18 VALIDATION                           71 FIRST KEY TRAJECTORY
                                         81 INITIAL
                                         KEY FILE           7W WRONG KEY TRAJECTORY

                                                                            8W WRONG
                                                                             KEY FILE
                                                                     72
                                                             SECOND KEY
                                                             TRAJECTORY
                              TERMINAL
                              KEY FILE
                                                      7N LAST KEY

                                                      TRAJECTORY          @

                                    33 MATCH RESULTS




                 63 YES
                                                                           FIGURE 19
            38                   86 NO
          RETRY           <
            ?                    AUTHORIZATION
                                 FAILURE
            : 65 NO


        37 ACCESS
           DENIED
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 14 of 19 PageID #: 59


                                                       US 7,725 ,725 B1
                                  1                                                                      2
             USER-SELECTABLE SIGNATURES                                     These aspects are independent: one does not rely upon the
                                                                         other. Any one or all may be employed to enhance computer
              CROSS-REFERENCE TO RELATED                                 login security.
                     APPLICATIONS                                           Access privileges for accounts are not germane. Determin
                                                                         ing or setting account access privileges are separate opera
     This application is a continuation of US. patent applica            tions that occur after submission validation and authorization.
   tion Ser. No. 10/090,520 ?led Mar. 4, 2002 now US. Pat. No.
   7,350,078, Which is a non-provisional ?ling of provisional                    BRIEF DESCRIPTION OF THE SEVERAL
   application 60/286,457, ?led on Apr. 26, 200l.As such, this                        VIEWS OF THE DRAWINGS
   application claims priority to Apr. 26, 2001.
                                                                           FIG. 1 is a block diagram of a computer suitable for prac
            STATEMENT REGARDING FEDERALLY                                ticing the invention.
          SPONSORED RESEARCH OR DEVELOPMENT                                FIG. 2 depicts the access authentication process.
                                                                           FIG. 3 depicts an embodiment of identi?cation and signa
     Not Applicable                                                      ture comprising submission.
                                                                            FIG. 4 depicts an embodiment of signature solely compris
           THE NAMES OF THE PARTIES TO A JOINT                           ing submission.
                 RESEARCH AGREEMENT                                        FIG. 5 depicts classifying signals by their transmission and
                                                                         signal types.
     Not Applicable                                                 20     FIG. 6 depicts simple and composite signals.
                                                                           FIG. 7 depicts active submission termination.
                                                                           FIG. 8 depicts passive submission termination.
         INCORPORATION-BY-REFERENCE OF
                                                                           FIGS. 9 & 10 depict example submission screens.
      MATERIAL SUBMITTED ON A COMPACT DISC
                                                                           FIG. 11 depicts account creation.
                                                                    25     FIG. 12 depicts a key.
     Not Applicable                                                        FIG. 13 depicts a key unit.
                                                                           FIG. 14 depicts an example of key indexing.
             BACKGROUND OF THE INVENTION                                   FIG. 15 depicts validation after submission termination.
                                                                           FIG. 16 depicts incremental validation.
      1. Field of the Invention                                     30     FIG. 17 depicts the validation process.
     The relevant technical ?eld is computer login security.               FIG. 18 depicts an example of validation key trajectory
     2. Description of the Related Art                                   resulting in access.
     Including Information Disclosed Under 37 CFR 1.97 and                  FIG. 19 depicts an example of validation key trajectory
   1.98                                                                  resulting in authorization failure.
                                                                    35
     Computer login traditionally consists of a user typing in an
                                                                            DETAILED DESCRIPTION OF THE INVENTION
   account name and a passWord. Historically, access validation
   (authenticating a passWord one an account name is known)
                                                                           FIG. 1 is a block diagram of a desktop computer 100 Which
   has been through reading data from a single passWord ?le
   comprising account name and encrypted passWord. Once a                comprises a CPU 102; storage 103, Which comprises memory
                                                                    40   104 and optionally one or more devices With retention medi
   single account and a typed passWord is known, system secu
   rity can be compromised. Once encryption for a single pass            um(s) 105 such as hard disks, diskettes, compact disks, or
                                                                         tape; an optional display device 101; and one or more input
   Word is broken, all other passWords are potentially com
                                                                         devices 106, examples of Which include but are not exclusive
   prised, as all passWords and account names are conveniently
                                                                         to: a keyboard 108; one or more pointing devices 107, such as
   located in the single passWord ?le and use the same encryp
                                                                    45   a mouse; or a biometric device 109, such as a ?ngerprint
   tion.
                                                                         reader. The mouse is the most popular pointing device 107 for
            BRIEF SUMMARY OF THE INVENTION
                                                                         desktop computers 100. In the description beloW, mention of
                                                                         a mouse is meant to include pointing devices 107 of any type,
                                                                         including, for example, a pen or stylus used in computing
      Computer login may comprise any user-determined sub           50 devices Where a user may “Write” upon a screen. The
   mission, including a plurality of transmissions for Which             described softWare may be employed on such a computer
   submission may be passively terminated. Preferably a user             100. As Well, the softWare described may ?nd application in
   determines the input devices and signal types as Well as the          other computer-like devices requiring secured access, includ
   content of signals. This makes submission theft more dif?cult         ing hand-held or embedded devices.
   and less likely.                                                 55     In the folloWing description, softWare-determined protocol
     Account identi?cation may be inferred by signature rather           includes exemplary methods or techniques such as algo
   than explicitly stated. Overt account identi?cation provides          rithms; or non-algorithmic methods or techniques, including,
   an entry point for hacking; With inferred account identi?ca           for example, fuzzy logic or neural netWork pattern matching;
   tion, this entry point is eliminated.                                 or, random or pseudo-random determinations. A random or
     A plurality of discontiguous data blocks (keys) in a one or    60   pseudo-random technique that results in seemingly arbitrary
   more ?les may be employed for validation. This ameliorates            selection, the equivalent of softWare rolling dice, is referred to
   having a single authentication key that, once accessed, may           as non-deterministic.
   be deciphered and security compromised.                                 In the folloWing description, protocols, algorithm types,
     Multiple trajectories to keys, hence multiple paths to              data types, and types of data, such as transmission 11, signal
   authorization as Well as ersatz trajectories and paths When      65   21, packaging 13, sequencing 15, or encryption 14 types or
   submission Will not garner authorized access, obfuscate vali          protocols, are identi?able using binary identi?cation codes
   dation protocol to spy softWare and devices.                          (type identi?ers), by data length, or other data signature, such
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 15 of 19 PageID #: 60


                                                         US 7,725 ,725 B1
                                  3                                                                      4
   as a uniquely identi?able bit pattern, or by convention, such as        may be employed if identi?cation 3 or signature 4s does not
   known location (offset) Within a data structure.                        represent the actual account identi?er 109.
      FIG. 2 depicts the access authentication process 97, com               A signature 4 is at least one transmission 1 intended as a
   prising submission 9, validation 18, and authoriZation 27.              security precaution to preclude unauthorized access 39. His
   Naturally, an account 109 must be created 10 before any                 torically, a single signal 2 of a single transmission 1 has
   access authentication process 97 may occur.                             typically been used for a signature 4, namely a passWord,
      Submission 9 comprises one or more transmissions 1                   Which is a signature 4 of a single Word of text. A pass-phrase
   intended for authenticating access to a computer 100 or net             is a signature 4 of a plurality of Words of text.
   Work of computers 100. As depicted in FIG. 3, in one embodi                A plurality of transmissions 1 or signals 2 may be used for
   ment, a submission 9 comprises identi?cation 3 and signature            identi?cation 3 or signature 4. In some embodiments, a user
   4. Historically, an account name Would be an identi?cation 3,           may determine the transmission(s) 1, signal(s) 2, transmis
   and a passWord a signature 4. If surety of uniqueness may be            sion type(s) 11, or signal type(s) 21 that comprise a submis
   assured, in an alternate embodiment, a submission 9 com                 sion 9. Altemately, transmission 1 or signal 2 determination
   prises a single signature 4s, as depicted in FIG. 4, supplanting        accords With a software-determined protocol.
   separate identi?cation 3 & signature 411 While providing for              Historically, validation 18 has required an absolute signal
   the dual components of identi?cation 3 and signature 4. With            match 5 to input 22: for example, no deviance from a char
   submission 9 solely comprising signature 4s, an account 109             acter-based passWord has been permitted. With mouse 107
   may be identi?ed by the signature 4s data itself, or by having          movements, or other dif?cult-to-exactly-replicate signals 2,
   an account identi?er 109 embedded Within a key 6 that has               hoWever, some tolerance may be permitted. Signal 22 toler
   been accessed during validation 18 of the signature 4s.            20   ance should be alloWed When appropriate, and may be set by
      A transmission 1 is user input into the computer 100 via             softWare-determined protocol or user selection. For example,
   one or more input devices 106, Whereupon termination of                 deviance up to 10% from recorded signal match 5 for key
   transmission 1 is recognizable, and resulting in at least one           stroke timing 211 may be acceptable. Similarly, as another
   signal 2. There may be different types 11 of transmissions 1,           example, mouse click location may vary Within a radius of 10
   examples of Which include mouse 107 movements or clicks,           25   pixels and still be tolerated. As multiple signals 2 may com
   keyboard 108 entry, or combinations thereof. Other types 11             prise a submission 9, the need for exactness for any single
   of transmissions 1 are possible With different input devices            signal 2 to properly authenticate access 97 is lessened.
   106, such as, for example, voice transmission 1 if the com                Termination of submission 9 may be active or passive.
   puter 100 is equipped With a microphone and speakers.                   FIGS. 7 & 8 illustrate. Inputting a passWord or pass-phrase,
     Multiple-device 106 transmission 1m is conceivable. An           30   for example, is typically terminated by pressing the ‘Enter’
   example of a multiple-device 106 transmission 1 is a combi              key or clicking an equivalent acknoWledge button 43 using
   nation of mouse 107 movement While one or more keys 108                 the mouse 107. As another example, inputting mouse 107
   are pressed, as depicted in FIG. 6.                                     movement may be actively terminated by a mouse 107 click.
      A signal 2 is a set of related softWare-recogniZable data            With active termination 78, a user terminates submission 9
   from a single transmission 1. A plurality of signals 2 of          35   through a prescribed indication 25. With passive termination
   different types 21 may emanate from a single transmission 1.            77, softWare terminates submission 9 Without overt user
   For example, typing a Word may yield the signals 2 of entered           action, but instead When a predetermined condition is met 26.
   keys 210 and the timing betWeen keystrokes 211. Another                 Examples of pas sive termination 77 include: recording mouse
   example: mouse 107 movement of the cursor may yield sig                 107 movement or sound for a limited time, or until a certain
   nals 2 of locations 214, velocities, duration, and shape pattern   40   elapsed time absent further input; until su?icient signal 2 has
   (s) (such as script signatures, draWn characters, and so on)            been input to alloW a signal match 5; or until a succeeding
   215.                                                                    transmission 1 of another transmission type 11 or signal type
      A transmission 1 of composite signals 2C comprising a                21 commences, the change of type 11 itself indicative of
   plurality of simple signals 2S is conceivable. For example, a           previous transmission 1 termination. For example, changing
   multiple-device 106 transmission 1m produces a composite           45   from cursor/mouse movement to mouse button clicking may
   signal 2C if matching to signals 2 of both devices 106 is               be considered a change in signal type 21, and hence a possible
   required, as does requiring signal match 5 of multiple signal           basis for passive termination. Biometric transmission 1 is
   types 21 from a single-device transmission 1.                           typically passively terminated 77: softWare terminates sub
     Signal data 22 may be categoriZed by its transmission type            mission 9 When su?icient biometric signals 2 have been
   11 and/or signal type 21, as depicted in FIG. 5. For easy          50   recorded.
   identi?cation, each possible transmission type 11 or signal               Termination 23 of identi?cation 3 or signature 4 may occur
   type 21 may be assigned a unique ordinal. Hypothetically, if            using any number of protocols: passively 77 by a predeter
   a multiple-device 106 transmission 1 is identi?ed as a unique           mined or user-selected number of transmissions 1; ?nal trans
   transmission type 11, the range of transmission types 11 may            mission 1 by a particular type of action; active termination 78
   extend to the factorial of all possible input devices 106,         55   by a ?nal gesture, such a key or button press; passive termi
   depending upon the embodiment employed. To avoid unnec                  nation 77 by time out of a predetermined duration or su?i
   essary complication, consider signal type 21 as potentially             ciency of data collection. Another example: incremental vali
   additive (rather than combinatorial): for example, a key                dation 181 permits passive termination 77 via absence of next
   mouse transmission 1 could be considered as comprising key              key trajectory 7, or, alternately, completed signal matching 5
   108 plus mouse 107 signals 2, rather than some uniquely            60   of all relevant keys 6.
   identi?able key-mouse signal type 21.                                     FIGS. 9 & 10 depict an example account input 99 or post
     Identi?cation 3 is at least one transmission 1 of an account          account 109 creation submission 9 screen 40, employed to
   identi?er 109. Historically, identi?cation 3 has been a keyed           input at least a signature 4. (In one embodiment, account
   in account name 109. Employing the invention, identi?cation             identi?ers 3 may be assigned.) Text transmission(s) 1 can be
   3 comprises at least one signal 2 from at least one transmis       65   input in the text input dialog 41 comprising a text input
   sion 1. A translation table, algorithmic method, or other soft          control 42 and acknoWledge button 43. Signature 4 transmis
   Ware-determined protocol, With or Without encryption 14,                sion(s) 1 can be input, and input signals 2 recorded. FIG. 9
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 16 of 19 PageID #: 61


                                                         US 7,725 ,725 B1
                                  5                                                                       6
   depicts dragging the text input dialog 41 doWn the screen 40            2 basis. If a plurality of protocols are used for encryption 14,
   as a transmission 1 (by pressing the proper mouse 107 button            the protocol 14 employed must be identi?able.
   When the cursor is over an appropriate section of dialog 41,              As a suggestion for encryption 14, initial input signals 2 in
   thus selecting the dialog 41, then moving the mouse 107                 the ?rst transmission 1 may comprise a parametric seed for
   While keeping the button pressed). The dragging action in this          encrypting one or more keys 6. Caution is advised if non
   example is terminated by a mouse-up (releasing the mouse                exact signal matching 5 is tolerated, as close may not good be
   107 button).                                                            enough for decryption using such a seed technique, but it is
     In one embodiment, a user may determine as part of                    possible to incorporate tolerance into an encryption 14 algo
   account creation 99 Which signal types 21 are to be consid              rithm, so that an acceptable margin of error for signal match
   ered for validation 18 of subsequent submissions 9. This is an          ing 5 may also suf?ce for decryption as Well. Mathematical
   editing process that may be construed as part of account input          rounding is a suggested technique alloWing such tolerance; as
   99. For example, after submission termination 23, having                Well employing a subset of possible signals 2, such as a high
   recorded signals 2 for account input 99, as depicted in the             and loW, or using one or more algorithmically-derived values,
   example of FIG. 10, the user may select, via checkbox con               such as median or mean.
   trols as shoWn, Which signal types 21 of the transmission 1                Signal sequencing 15 is codi?cation of the order of signals
   depicted in FIG. 9 are to be considered for the transmission 1          2. Signal sequencing 15 may be predetermined (softWare
   being recorded. The checkboxes are speci?c to types of sig              determined), such as, for example, input order, or, alternately,
   nals 21 appropriate to the type of transmission 11 employed.            a predetermined prioritization. In alternative embodiments,
   In the described example, the checkboxes (for signal type 21            signal sequencing 15 may vary by software-determined pro
   selection) appear only for account input 99, not When a user is    20   tocol or by user selection. If a plurality of protocols are used
   making an submission 9 after an account 109 has been cre                for signal sequencing 15, the protocol employed must be
   ated, as the prerequisite signals 2 for signature 4 or identi?          identi?able.
   cation 3 have already been stored.                                        Sequencing 15 and encryption 14 may be combined, offer
      FIG. 9 depicts a button 25 for submission termination 78.A           ing further opportunity for obscuring decipherment of pack
   termination button 25 or its equivalent is necessary only With     25   aging 13 protocols.
   active termination 78. Initial input for account creation 10              During account creation 10, each selected signal 2 is
   may use active termination 78 Which is later edited out during          optionally encrypted 14, encoded for subsequent signal
   a subsequent signal 2 and transmission 1 selection process,             matching 5, and stored in keys 6, Which are stored in key ?les
   resulting in passive termination 77.                                    8, for subsequent access authentications 97.
     There is an embodiment Whereby a user may determine              30
                                                                              As in the prior art, each account 109 must be unique. For
   some or all of the transmissions 1 or transmission types 11             accounts 109 Where submission 9 comprises identi?cation 3
   comprising account input 99. There is an embodiment                     and signature 4A, identi?cation 3 must be unique. For
   Whereby a user may determine Which signal types 21 of select            accounts Where submission 9 comprises signature 4s, the
   transmissions 1 comprise account input 99. Otherwise, soft              signature 4s itself must be unique. During account creation
   Ware-determined protocol may determine all or some trans           35
                                                                           10, this can be veri?ed by attempting to validate 18 the appro
   missions 1 or signals 2 comprising account input 99.                    priate component of a submission 9 for a neW account 109
      In one embodiment, account input 99 captures all trans               prior to establishing the account 10.
   mission 1 signals 2 until actively terminated 78. In an alter              A key 6 may contain account 109 identi?cation 3.
   nate embodiment, account input 99 may be passively termi                  As depicted in FIG. 11, a key unit 16 is a virtual or actual
                                                                      40
   nated 77. In one embodiment, transmissions 1 and signals 2              collection of signal matches 5. As in one embodiment a single
   from account input 99 may be edited, the user selecting sig             key 6 may have a plurality of signal matches 5, and thereby
   nals 2 and termination, such that only select, edited signals 2         function as a plurality of keys 5 in alternate embodiments, a
   and termination types are employed as account submission 9.             key 6 may comprise a key unit 16. A key ?le 8 as an actual or
   In alternate embodiments, as aspects of account input 99,               potential collection of keys 6 a key unit 8. An established
                                                                      45
   signals 2 may not be edited or user-selected, or termination 23         account 109 may be considered a virtual aggregation of the
   type user-determined.                                                   keys 6 used to validate 18 submission 9 for that account 109,
     FIG. 11 depicts account creation 10, in the beginning of              hence also represents a key unit 16.
   Which account input 99 provides one or more signals 2 from                A key ?le 8 comprises at least one key 6. A key ?le 8 may
   one or more transmissions 1 for packaging into one or more              comprise a plurality of keys 6, or What deceptively may be
                                                                      50
   keys 6. Each user account 109 has at least one key 6 for access         keys 6: a key ?le 8 may have pseudo-keys as key ?le 8 ?ller.
   authentication 97.                                                      In one embodiment, key ?les 8 may be a uniform number of
      There are tWo aspects to account creation 10: packaging              bytes, regardless of the number of keys 6 stored in a key ?le
   13, and key 6 creation or employment 16.                                8. Keys 6 may be in ?les 8 not exclusively comprising keys 6
     Packaging 13 tells hoW to interpret keys 6, including stored     55   (or pseudo-keys); in other Words, a key ?le 8 may as Well be
   match signals 5. Overt packaging 13 is optional, and may vary           employed for other purposes, including ?les 8 comprising
   by embodiment. Packaging 13 may be implicit by softWare                 unrelated data or even executable code.
   determined protocol, obviating the need for overt, data-based             As depicted in FIG. 12, a key 6 may comprise packaging
   packaging 13. There may be tWo optional aspects to packag               13, at least one signal match 5 facility, and at least one next
   ing 13: encryption 14 and signal sequencing 15.                    60   key trajectory 7. In alternate embodiments, key 6 composition
     Encryption 14 refers to encrypting or decrypting all or part          varies; the minimum requirement is that a key 6 comprises at
   of key 6 data. Encryption 14 is optional, but recommended.              least one signal match 5. Packaging 13 and next key trajectory
   Encryption 14 employment may vary by embodiment. In one                 7 inherency may vary.
   embodiment, the same encryption 14 protocol or algorithm is                A signal match 5 is a signal 2 stored in a key 6 during
   used throughout (thus, predetermined). In alternative              65   account creation 10, used for validation 18 of a subsequent
   embodiments, encryption 14 may vary by softWare-deter                   submission 9 signal 2. A key 6 may comprise a plurality of
   mined protocol or by user selection on a per-user or per- signal        signal matches 5.
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 17 of 19 PageID #: 62


                                                          US 7,725 ,725 B1
                                   7                                                                         8
      A next key traj ectory 7 vectors validation 18 to the next key         be sorted. For example, keys 6 for initial signals 21' may be
   6, or, if the terminal key 62, results in forwarding match results        arranged in binary sorted order by signal type 21 and signal 2.
   33 for authorization 27, by absence of next key trajectory 7 in             Key ?les 8 may be organized by account 109, or by trans
   one embodiment. Next key trajectories 7 are a sequential                  mission type 11. Key ?les 8 may be organized by signal type
   organizational facility for keys 6.                                       21, With keys 6 Within ?les 8 organized by input ordinal.
      Next key trajectories 7 may be obviated by having a single             Alternately, an initial key ?le 8i may comprise all possible
   key 6 With suf?cient contiguous signal matches 5 for valida               initial keys 61' (of ?rst signal matches 5), possibly organized or
   tion 18, Whereupon the signal matches 5 Within the key 6 are              indexed by signal type 21. One or more key ?les 8 may
   sequenced, organized, indexed, or otherWise knoWable by                   contain one or more indexes 61 to keys 6 Within their respec
   softWare-determined protocol in relation to packaging 13.                 tive ?les 8.
      As the correspondence of signal match 5 to key 6 varies by
                                                                                A key ?le 8 may include an index, or key ?les 8 themselves
   embodiment, so too Where a next key trajectory 7 leads.
                                                                             be indexed. The next key trajectory 7 may provide next key 6
   Depending upon restrictions that may be imposed in an
                                                                             lookup via an index 61. A key ?le 8 may include an index 611'
   embodiment, a next key trajectory 7 may lead to a key 6 in the
                                                                             to initial signal keys 6i. The index 61 may comprise key
   same key ?le 8 as the last key 6, a key 6 in another key ?le 8,
   or the same key 6 if the key 6 holds a plurality of signal
                                                                             trajectories 7, including key trajectories 7 to possible ?rst
   matches 5.
                                                                             keys 61', Which may be organized by transmission type 11
                                                                             and/or signal type 21.
      Next key trajectory 7 provides all or part of a reference to
   the next key 6 used in validation 18, if there is a next key 6. A           FIG. 14 depicts an example of key 6 indexing. Key 6
   next key trajectory 7 may be encrypted 14.                           20   indexing 61 or organization is recommended When submis
                                                                             sion solely comprises signature 4s Where a user may input
     A next key trajectory 7 may be combined With other data
                                                                             signals 2 in any user-determined manner. Depicted in FIG. 14
   that may have been or need to be mathematically transposed
                                                                             is a key ?le 801 With a key index 61, speci?cally an initial key
   to determine the next key 6. For example, all or a portion of an
                                                                             index 611. The depicted initial key index 611 contains refer
   account 109 identi?er 3, part of a signal match 5, or some
                                                                        25   ences to keys 61' that contain at least initial signals 2.
   portion of packaging 13 may be combined With the next key
   trajectory 7 as a next key 6 identi?er. Next key trajectory 7                In the FIG. 14 example, only initial keys 61' are indexed. In
   may comprise or reference an offset in a key ?le 8. A next key            this example, checking possible initial keys 6i constitutes
   trajectory 7 may reference a key index entry 62.                          initial key trajectory 71. One or more next key trajectories 7 in
     A key 6 may include a plurality ofnext key trajectories 7,              an initial key 61' may indicate keys 8 for succeeding signal
   in Which case a different next key trajectory 7 may be selected           matching 5, like links in a chain, so only an index of initial
   based upon signal match 5 resultsione or more next key                    keys 61' is required. Alternately, a single key 6 may contain all
   trajectories 7 for a correct signal match 5, likeWise for an              necessary signal matches 5 for validation 18.
   Wrong signal match 5. With a plurality of next key trajectories             A key index 61 may reference keys 6 in different ?les 8. As
   7, a next key trajectory 7 may be selected based upon signal              depicted in the FIG. 14 example, initial key index 611 entries
                                                                        35   62 reference keys 6 of the same input signal type 21. Initial
   match 5 results, or by software-determined protocol, or a
   combination thereof.                                                      key code keys 210, for example, reference keys 6210 in the
     Packaging 15 may be encoded as part of the next key                     same ?le 801 as the index 611, While keystroke timing keys
   trajectory 7. For example, a next key trajectory 7 may include            6211 referenced by the keystroke timing index entry 211
   the signal sequencing 15 that identi?es next signal match 5               reside in another key ?le 802. Key indexing 61 is an optimi
                                                                        40   zation.
   type 21. In this instance, if the next input signal 2 cannot be of
   the same type 21 as the next signal match 5, authorization 27                A key code & mouse click key index entry 217 is depicted
   may fail 86. Knowing that at that point, a Wrong trajectory               in FIG. 14 as an example of a composite signal 2. The key
   protocol 7w may be invoked to avoid identifying a proper key              code & mouse click key index entry 217 may reference keys
   unit 16.                                                                  6 comprising multiple signal matches 5, one for each simple
                                                                        45
      A submission 9 comprising identi?cation 3 folloWed by                  signal 2 (key code 210 and mouse click 212), or, alternately,
   signature 4a is easier to validate 18 than a submission 9 solely          reference multiple keys 6, each With simple signal matches 5
   comprising signature 4s: knoWing an account identi?er 3                   that altogether comprise the composite signal 2.
   provides the means to knoW What the signature 411 should be.                 Without key ?le 8 organization or key indexing 61, more
      Historically, identi?cation 3 has not been relied upon for        50
                                                                             keys 6 may need to be considered than just those keys 61' for
   security. Signature 4 has played gate-keeper to unauthorized              initial signal matches 5. With next key trajectories 7 referring
   access 39, not account identi?cation 3.                                   to subsequent keys 6, optimally, only potential initial keys 61'
     An initial key 61' that may ultimately lead to authorized 27            need be searched to commence validation 18.
   access 39 must associate to an account 109, either directly or              FIG. 15 depicts post-submission validation 180: input sig
   by reference. There may be keys 6 for Which authorization 27         55   nals 2 are accumulated 47 and submission 9 completed 46
   cannot succeed 86 that may not associate to an account 109                before validation 18 commences. FIG. 16 depicts incremental
   for Which access 39 may be obtained. A key unit 16 for Which              validation 181: validation 18 is concurrent With submission 9
   authorized 27 access 39 is unobtainable is referred to as a fake          transmission 1. In other Words, With incremental validation
   key 6w.                                                                   181, validation 18 may progress With each signal 2 or trans
     Organize key units 16 as an optimization. Various conven           60   mission 1.
   tions of organizing or indexing accounts 109, keys 6, and key               Submission termination 23 must be knoWn using post
   ?les 8 may be employed. In alternate embodiments, the same                submission validation 180. This is a potential draWback:
   organizing principles may be applied at the level of key 6, key           unless softWare-determined protocol determines submission
   ?le 8, or account 109.                                                    termination 23, passive termination 77 cannot be accom
     Optimally, keys 6 are organized to facilitate rapid search         65   plished using post-submission validation 180; active termi
   for signal matches 5, particularly for ?nding initial signals 2i          nation 78 must be used. For full user-determined submission
   When submission 9 solely comprises signature 4s. Keys 6 may               9, employ incremental validation 181, Which has the con
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 18 of 19 PageID #: 63


                                                         US 7,725 ,725 B1
                                                                                                        10
   comitant advantage of immediate knowledge of authorization             results 33 for authorization 27. In the depicted example, input
   failure 86, allowing Wrong key trajectory 7w protocol inter            signals 2 are validated 18 in input order interactively 88 With
   posing.                                                                input 2. In other Words, validation 18 is incrementally con
      FIG. 17 depicts the validation 18 process, Which is similar         temporaneous 88 With submission 9. In an alternate embodi
   regardless Whether post-submission validation 180 or incre             ment With alternate sequencing 15, input signal 2 validation
   mental validation 181 is employed.                                     18 may not commence until submission 9 is completed 46.
     Incremental validation 181 may commence once the ?rst                The described example facilitates rapid authorization 27 by
   transmission 1 completes, or, in a more sophisticated embodi           incremental validation 18. Actually, While access 39 may
   ment, ongoing 88 With signal input 2. In a concurrent valida           marginally be accelerated by incremental validation 18, only
   tion 181 embodiment, initial signal keys may be accumulated            lack is authorization 86 is notably rapidly facilitated, as con
   50 and subsequent unmatched keys discarded 51 concurrent               tinued input 2 of a submission 9 that cannot possibly be
   With transmission 1, on a signal-by-signal 2 basis.                    validated 18 may be interrupted so that a user may retry 63.
     Validation 18 commences by accumulating possible keys                  FIG. 19 depicts an example of an embodiment employing
   55 based upon signal match 54 betWeen signals 2 of the ?rst            a Wrong trajectory protocol 7w. Wrong trajectory protocol 7w
   transmission 1 and possible initial signal keys 52. For subse          is employed as a means of obfuscation targeted at computer
   quent transmissions 1, accumulated keys are discarded 59 by            monitoring devices. In the depicted example, keys 6 are con
   failure to match signals 57. Match results 33 are passed to            structed With multiple key trajectories 7, With at least one
   authorization 27 When there are no keys remaining 73 or no             trajectory to a succeeding key 6 Whereupon authorization 27
   next key trajectories 7 for remaining keys 75. As long as there        may succeed 72, and at least one trajectory 7w Whereupon
   are remaining keys 34 With next key trajectories 74, the pro      20   access 39 is hopeless (fake keys 6w). In the example, signal
   cess of discarding keys that don’t match 51 continues 818.             match 77 in the initial key 77 in the initial key ?le 8i mis
      FIGS. 18 & 19 depict examples of the access authentica              matches. In this case, key trajectory 7w leads to a fake key 6w
   tion 97 process. FIGS. 18 & 19 illustrate an example of                that cannot result in successful authorization 86: Whatever
   one-to-one correspondence betWeen signal match 5 and key               key 6 or key ?le 8 pinball is used, authorization fails 86.
   6. Through access to one or more keys 6 Which may reside in       25     Trajectories 7 may be selected non-deterministically. This
   one or more key ?les 8, validation 18 produces signal match            suggestion is most effective When there are multiple possible
   results 33, upon Which authorization 27 permits access 29,             trajectories 7, including Wrong key trajectories 7w, that augur
   alloWs retry 28 of submission 9, or denies access 27.                  either for authorization success 72 or failure 86.
      Full submission 9 comprises a set of signals 2 upon Which              For example, a key 6 may contain six next key trajectories
   access 39 may be granted 72. Incomplete submission 9 com          30   7, three of Which are Wrong key trajectories 7w. Depending
   prises a set of signals 2 to Which additional user input is            upon signal match 5 results, one of the three right or Wrong
   ongoing 88, and for Which by themselves 2 authorization 27             trajectories 7 are non-deterministically chosen. This example
   Would not succeed 86.                                                  presupposes sequences of keys 6 strung together by next key
      In an example depicted by FIG. 18, the ?rst trajectory 71 is        trajectories 7 that play out to authorization 27. It is possible
   to a key 61' in a key ?le 8i determined by signal type 21. Keep   35   for different next key trajectories 7 to diverge to different
   in mind that this process may be repeated for all possible             (possibly duplicate) keys 6 that later converge back to the
   initial keys 61'. For example, consider key 108 transmission 1         same key 6.
   input 2, With tWo possible corresponding signals 2: key (char             As described, validation protocols 18 may vary, and differ
   acter) codes 210, and timing of key strokes (rhythm) 211. As           ent protocols may be combined. Multiple non-deterministic
   an example, a key unit 16 of key code signal type 21 might be     40   trajectory 7 paths, including Wrong trajectory 7w, is one
   accessed to search keys 6 for signal matches 5 of key code 210         example. In some embodiments, validation protocol 18
   signals 2. It may be, for example, that user-selected signal           authorizing 27 access 39 may use different trajectories 7.
   selection Was employed, With initial key code 210 signals 2            Duplicate signal matches 5 in different keys 6 in the same or
   for the ?rst input to be ignored, and key rhythm 211 used. A           different key ?les 8 may be employed to have various paths to
   key code 210 match 5 may be found, but it Would be Wrong in       45   authorization 27. As another suggestion, different signal
   this example, though With incremental signal matching 5, this          sequencing 15 may be employed to differ trajectories 7.
   Would not be knoWn at ?rst. A key unit 8 of key rhythm 211                The folloWing is claimed:
   signal types 21 Would also ?nd a match 5 after the second key            1. A computer-implemented process comprising:
   code (as rhythm is the timing betWeen successive keystrokes),            receiving user indication of signature input recording;
   this time (in this example) for the correct user. In this         50     recording user input signals by type from at least one
   example, the key 6 With rhythm 211 signal match 5 may have                  user-selected device among a plurality of selectable user
   sequence packaging 15 indicating that key code 210 is                       input devices connected to a single computer,
   ignored for this transmission 1. So, in this example of incre            Wherein a signal comprises a set of related softWare-rec
   mental validation 181, initial signal input 2 has multiple sig             ognizable data of the same type received from at least
   nal matches 5, narroWing possibilities in the initial transmis    55       one input device,
   sion 1 to tWo possible accounts meriting validation 18                   Wherein a signal type comprises a category of measurable
   consideration. In this example, subsequent input signals 2                 variable input associated With at least one user-select
   narroW validation 18 to a single account 109 by a sequential                able input device, and
   process of elimination.                                                  Wherein at least one user-selectable input device affords
      So, With incremental validation 181 there may need to be a     60        recording a plurality of signal types;
   plurality of input signals 2 before signal match 5 may effec             terminating said recording;
   tively commence. In the example above, Where key rhythm                  storing at least a portion of said recording;
   211 is the ?rst signal 2 to be matched 5, tWo key code 210               creating a signature based at least in part upon at least a
   signals 2 must be input before key rhythm 211 may even be                   portion of said stored recording; and
   considered.                                                       65     storing said signature.
      In the example of FIG. 18, validation 18 accesses three key           2. The process according to claim 1, Wherein said recording
   ?les 8 through successive key trajectories 7, bundling match           comprises signals from a plurality of user-selected devices.
Case 2:20-cv-00096-JRG-RSP Document 1-3 Filed 04/03/20 Page 19 of 19 PageID #: 64


                                                         US 7,725 ,725 B1
                                 11                                                                         12
     3. The process according to claim 1, further comprising:                creating a signature using said stored recorded user input
     receiving user indication to edit said signature;                          signals from a plurality of categories of measurable vari
     receiving user selection of at least one signal type from a                able input; and
       plurality of signal types associated With at least one user           storing said signature.
        input device of said recording;                               5       11. The process according to claim 10, Wherein said sig
     editing said stored signature to exclude recorded data of at          nature comprises signals from at least one signal type deter
        least one signal type.                                             mined by received input after said storing at least a portion of
     4. The process according to claim 1, further comprising:              said recording.
     comparing a subsequent signature submission to at least a               12. The process according to claim 10, Wherein passively
        portion of said recording,                                         terminating said recording.
     and accepting said comparison Within a predetermined                    13. The process according to claim 10, further comprising:
        degree of inexactness,                                               dividing a stored signature into distinct data portions;
     thereby authenticating said subsequent signature.                       recording and storing a second series of user input signals
     5. The process according to claim 4, Wherein said prede                    after storing said signature,
   termined degree comprises a user-designated tolerance.                    Wherein said second series of user input signals are
     6. The process according to claim 1, further comprising                    received in incremental portions;
   presenting at least a portion of said recording to said user for          comparing at least one said distinct data portion to at least
   editing,                                                                    one said incremental portion;
     Wherein said presented recording portion does not com                   storing said comparison; and
       prise teXt-character codes.                                    20     determining Whether to continue receiving and storing a
     7. The process according to claim 1, Wherein at least a                   succeeding incremental portion based upon said com
   portion of said recording comprises at least one signal type                 parison.
   comprising signal input from a plurality of devices.                      14. The process according to claim 10, further comprising:
      8. The process according to claim 1, further comprising:               comparing a subsequent signature submission to at least a
      dividing a stored signature into distinguishable data por       25        portion of said recording,
        tions,                                                               and accepting said comparison Within a predetermined
     Wherein each said distinguishable data portion comprises a                 degree of inexactness,
        key;                                                                 thereby authenticating said subsequent signature.
     linking keys of a signature,                                            15. A computer-implemented method for recording input
     said links determined at least in part by sequential order of    30   and creating a signature comprising:
       user input corresponding to recorded signals;                         recording user input signals by type from at least one
     dividing a plurality of stored signatures into keys;                       user-selected device among a plurality of selectable user
     receiving a ?rst portion of user input data;                               input devices connected to a single computer,
     accumulating keys of a plurality of signatures based upon               Wherein a signal comprises a set of related softWare-rec
       matching stored key data to said ?rst portion of user          35       ogniZable data of the same type received from at least
        input data;                                                            one input device,
     subsequently, iteratively receiving a plurality of portions of          Wherein a signal type comprises distinct measurable vari
        user input data and performing a corresponding authen                   able input associated With at least one user-selectable
       tication step for each portion,                                          input device, and
     Wherein, upon receiving each subsequent portion after said       40     Wherein recording a plurality of signal types for at least one
        ?rst portion, discarding from further processing previ                  user-selected device;
       ously accumulated keys based upon failure in matching                 terminating said recording;
       respective key data to said user input data portion; and              storing at least a portion of said recording;
     Whereby continuing said iterative process until completing              creating a signature based at least in part upon at least a
       authentication by matching said last key to correspond         45        portion of said stored recording; and
        ing said user input data portion, or by process of elimi             storing said signature.
        nation determining authentication impossible.                         16. The method according to claim 15, Wherein said sig
     9. The process according to claim 1, Wherein said signature           nature comprises signals from at least one signal type deter
   comprises signals from at least one category determined by              mined by received input after said storing at least a portion of
   received input after said storing at least a portion of said       50   said recording.
   recording.                                                                 17. The method according to claim 15, Wherein creating
     10. A computer-implemented process comprising:                        said signature using recorded signals from a plurality of sig
     commencing signature input recording;                                 nal types.
     recording user input signals by type from at least one                   18. The method according to claim 15, further comprising:
        user-selected device among a plurality of selectable user     55      dividing a stored signature into distinct data portions; and
        input devices connected to a single computer,                        incrementally authenticating a second series of user input
     Wherein a signal comprises a set of related softWare-rec                   signals to said signature by comparing said second series
       ogniZable data of the same type received from at least                   of user input signals to their respective distinct data
       one input device,                                                        portions of said stored signature.
     Wherein a signal type comprises a category of measurable         60      19. The method according to claim 15, Wherein creating
       variable input associated With at least one user-select             said signature from input signals from a plurality of user
        able input device, and                                             selected input devices.
     Wherein at least one user-selectable input device affords               20. The method according to claim 15, Wherein said sig
        recording a plurality of signal types;                             nature comprises in part signals from a pointing device.
     terminating said recording;                                      65
     storing at least a portion of said recording;                                                *     *   *    *   *
